IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  DIVISION ONE
                     Respondent,
                                                  No. 71621-2-1
         v.



DALE PERCIVAL,                                    UNPUBLISHED OPINION

                     Appellant.
                                                  FILED: MAY 18 2015
       Per Curiam — Dale Percival appeals his conviction for first degree rape of

a child. He contends, and the State concedes, that an order dismissing a second

count of child rape without prejudice should have dismissed with prejudice. The

State argues, however, that a remand is unnecessary because the judgment and

sentence omits the words "without prejudice" when referencing the dismissal.

But this fails to unambiguously correct the error on the face of the order of

dismissal. We therefore remand with directions to amend the judgment and

sentence and the order of dismissal to reflect that the count was dismissed with

prejudice.

       Percival's statement of additional grounds raises matters that are either

outside the record on appeal or beyond the scope of review. State v. Thomas,

150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004), abrogated in part on other grounds

by Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177

(2004) (appellate court "must defer to the trier of fact on issues of conflicting

testimony, credibility of witnesses, and the persuasiveness of the evidence");

State v. Grier, 171 Wash. 2d 17, 29, 246 P.3d 1260 (2011) (matters outside the

record must be raised in a personal restraint petition).
No. 71621-2-1/2


      Affirmed in part and remanded in part for the court to amend the judgment

and sentence and order of dismissal.

                       FOR THE COURT:          \p*s f^^ CT




                                                                             C3




                                                                            cr,




                                                                           en




                                       2-